Citation Nr: 1827783	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-33 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to an increased rating for left knee patellofemoral syndrome, greater than 30 percent prior to September 1, 2009, and greater than 10 percent disabling, from September 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1997 to August 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the claim was previously before the Board in August 2017.  The claim was remanded in order to afford the Veteran another VA examination to determine his current symptomatology related to his left knee patellofemoral syndrome.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In addition, the Board noted that the RO conducted a random periodic review of disability evaluations that resulted in the service-connected left knee patellofemoral syndrome being reduced from 30 percent disabling to 10 percent disabling in June 2009.  The Veteran filed a timely notice of disagreement (NOD) with respect to the issue.  A statement of the case with regard to the reduction issue was mailed in October 2017.  However, the record does not reflect that a timely substantive appeal has been received by VA.  See 38 C.F.R. § 20.200.  As such, this issue is not presently before the Board.  

The Board notes that the August 2017 Board remand found that the rating increase claim and the rating reduction for patellofemoral in June 2009 were inextricably linked.  However, as noted above, the Veteran did not perfect an appeal of this issue.  Additionally, the Board notes that these are separate issues, even if related.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  As such, the Board finds no harm in proceeding to the merits.

The Board further notes that in October 2015, the Veteran testified at a RO hearing.  The transcript of that hearing is of record.

FINDINGS OF FACT

1.  Prior to September 1, 2009, the Veteran's left knee patellofemoral syndrome had extension limited to 20 degrees.

2.  From September 1, 2009, the Veteran's left knee patellofemoral syndrome has an extension limited to 10 degrees.


CONCLUSIONS OF LAW

1.  Prior to September 1, 2009, the criteria for a rating in excess of 30 percent for left knee patellofemoral have not been met.  38 U.S.C. §§ 1155, 5107, 5110(2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, DC 5261.

2.  Since September 1, 2009, the criteria for a rating in excess of 10 percent disabling for left knee patellofemoral syndrome have not been met.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, 
DC 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 7104 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.326(a) (2017).  Here, regarding the duty to notify, VA sent the Veteran a predecisional notification letter in August 2007.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In this regard, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  
The Veteran has not identified any additional outstanding records.  The Veteran was afforded VA examinations in September 2007, March 2009, February 2010, May 2015, and October 2017.  As such, the Board will proceed to the merits.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, in determining the present level of disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different rating during the course of the appeal, the assignment of staged ratings would be necessary.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veteran Claims (CAVC) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

Knee disabilities are generally rated based on limitation of motion of the knee joint.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  Limitation of motion of the knee is evaluated under DC 5260 and 5261.  

Under DC 5260, a noncompensable rating is assigned for limitation of flexion to 
60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, 
a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  

Pursuant to DC 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 
15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, DC 5260, 5261.

In adjudicating the present claim, the Board has also considered VA General Counsel Opinion (VAOPGCPREC) 23-97, which interprets that in certain cases where the Veteran has both limitation of motion due to arthritis, instability, and/or meniscal impairment of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  See VAOPGCPREC 9-98.

The Board further notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which interprets that a Veteran can receive separate ratings under DC 5260 (limitation of flexion), and DC 5261 (limitation of extension) for disability of the same joint if both extension and flexion of the knee are impaired to a compensable degree.  VAOPGCPREC 9-2004 (2004).

Analysis

August, 23 2007 thru August 31, 2009

Based on the evidence, the Board finds that the criteria for an increased rating in excess of 30 percent disabling have not been met for the period August 23, 2007 to September 1, 2009.

The Veteran filed a claim for an increased rating contending his left knee symptomatology had worsened.  See Claim August 2007.  The Veteran was afforded a VA examination of his left knee in September 2007.  The examiner recorded left knee extension of 10 degrees, which diminished to 20 degrees with repetition.  Flexion was recorded at 90 degrees which did not diminish.  He had pain throughout the range of motion.  Overall motor strength was 5/5.  There was no instability.  The diagnosis was bilateral mild chondral and cartilaginous defects of the knees. All additional joints had no additional limitations by pain, fatigue, weakness, or lack of endurance.  

Based on the totality of the relevant evidence above, to include the VA examination and treatment reports, the Board finds that the Veteran's left knee patellofemoral symptoms were more nearly approximated by a 30 percent disabling rating from August 23, 2007 to September 1, 2009.  Indeed, the probative, clinical findings did not show an extension limitation of 30 degrees, to include with consideration of pain, weakness, and other factors.  Thus, the Board finds that the evidence weighs against increase the rating of the left knee to the next-higher rating of 40 percent for this period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


September 1, 2009 to Present

Based on the evidence, the Board finds that the criteria for an increased rating in excess of 10 percent disabling for left knee patellofemoral have not been met from September 1, 2009 to present.

Following the September 2007 VA examination noted above, the Veteran was awarded a rating increase of 30 percent disabling effective August 23, 2007.  See December 2007 RO Rating Decision.  As noted above, the VA then notified the Veteran in a letter dated March 2009 that his claim had been selected for periodic review and he was being scheduled for a VA examination.    

In March 2009, the Veteran was afforded another VA examination where the examiner recorded left knee extension limited to 10 degrees and flexion limited to 110 degrees, each with pain.  The left knee had 5/5 motor strength, no medial or lateral joint tenderness; no instability or warmth; and he was noted to have crepitus and popping.  There were no flare ups regarding the knee.  In addition, there was no diminution with repetitive testing and no additional limitations due to pain, fatigue, weakness, or lack of endurance.

After the March 2009 examination, the Veteran was notified in a March 2009 RO rating decision of a proposed rating decrease in his left knee service-connected patellofemoral disability rating from 30 percent to 10 percent.  Subsequently, in June 2009, the RO issued a rating decision reducing the left knee patellofemoral rating from 30 percent to 10 percent, effective September 1, 2009.  The Veteran responded in a letter dated May 2009, that he disagreed with the rating reduction.  See Veteran Statement of Support May 2009.  Meanwhile, the original claim he filed for a rating increase was adjudicated in an August 2009 RO decision, continuing the left knee patellofemoral disability at 10 percent disabling.  

A January 2010 private treatment report indicates that the Veteran has full extension, but he had flexion to 100 degrees before having generalized pain in the anterior aspect of his knee, along with guarding.  Then, in February 2010, the Veteran was afforded another VA examination where the examiner found range of motion extension of 10 degrees and flexion to 110 degrees, with pain on both.  
His left knee motor strength was 5/5, with diffuse tenderness; crepitus; and popping.  There was no diminution with repetitive testing and no DeLuca criteria observed per the examiner.  

The Veteran's left knee was again evaluated at a VA examination in May 2015.  Clinical findings revealed left knee extension 130 to 0 degrees and flexion from 0 to 130 degrees.  See VA Examination May 2015.  However, the VA examiner did review the entire claims file in order to obtain a history of the disability.  As a result, the Board agreed with the Veteran's representative that although a lack of a claims file does not in and of itself render an examination inadequate, in this particular instance the Veteran had ongoing treatment that was not evaluated.  Thus, an August 2017 Board decision remanded the claim for another VA examination.  Thus, the Board currently finds that this VA examination report has limited, but not zero, probative value and weight.  

The last VA examination in this appeal was conducted in October 2017.  The VA examiner annotated left knee extension of 115 degrees to 0 degrees and flexion 
0 to 115 degrees.  Although there was evidence of pain with weight bearing there was no functional loss cited in the left knee.  Left knee strength flexion was 4/5.  There were no findings of ankylosis or instability.  The Veteran described flare-ups as hot needles lasting a day or two which he would treat with pain medication and hot and cold compress.  It was noted that the Veteran cannot sit for more than 
1 hour.

Based on the totality of the relevant evidence above, the Board finds that the Veteran's left knee patellofemoral symptoms were more nearly approximated by a 10 percent disabling rating from September 1, 2009 to the present.  

The Board recognizes the Veteran's contentions with regard to increased symptomatology.  He is competent to make his assertions based on his observable symptoms and the Board finds him credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in the present case the clinical findings, recorded by persons with specialized training, outweigh the lay testimony.  The probative medical evidence of record, to include multiple VA examination report noted above, did not show an extension limitation of 30 degrees, thus the next-higher rating of 40 percent disabling was not warranted.

The Board has considered additional limitation of function per 38 C.F.R. § 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Veteran has complained of pain and flare-ups.  However, despite the noted symptoms, the objective evidence of record does not show any additional functional limitation that is tantamount to marked interference in range of motion. 

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no evidence of ankylosis of the knee (DC 5256), instability (DC 5257), dislocated or removal of symptomatic semilunar cartilage (DC 5258 and 5259), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  38 C.F.R. § 4.71a.  

In sum, the Board finds that the preponderance of the evidence is against the claim of entitlement for an increased rating in excess of 10 percent disabling for the Veteran's left knee patellofemoral from the period of September 1, 2009 to the present.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.



	(CONTINUED ON NEXT PAGE)


ORDER

Prior to September 1, 2009, a rating in excess of 30 percent for left knee patellofemoral syndrome is not warranted.

From September 1, 2009, a rating in excess of 10 percent disabling for left knee patellofemoral syndrome is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


